Exhibit 10.1

Tenet Healthcare Corporation

1445 Ross Avenue, Suite 1400

Dallas, TX 75202

November 2, 2016

Glenview Capital Management, LLC

767 Fifth Avenue, 44th Floor

New York, NY 10153

Attention: Mark Horowitz

Mr. Horowitz,

Reference is made to that certain Support Agreement (the “Support Agreement”),
dated January 18, 2016, between Glenview Capital Management, LLC and the
entities listed on Schedule A thereto (collectively, “Glenview”) and Tenet
Healthcare Corporation (the “Company”). Capitalized terms used but not otherwise
defined herein shall have the respective meanings ascribed to such terms in the
Support Agreement.

On or around the date hereof, the Board of Directors of the Company (the
“Board”) shall expand the size of the Board by two directors to 14 directors,
appoint Peter M. Wilver and John P. Byrnes as directors of the Company and
publicly announce such appointment (the later of the effective date of such
appointment and such announcement, the “Appointment Date”).

Effective as of the Appointment Date, the Company and Glenview hereby agree that
(a) Peter M. Wilver and John P. Byrnes shall be deemed the “Independent
Nominees” pursuant to Section 1(j) of the Support Agreement, (b) the Company
shall be deemed to have satisfied its obligation pursuant to Section 1(j) of the
Support Agreement and (c) Glenview shall no longer have any rights to propose
individuals for nomination to the Board pursuant to Section 1(j) of the Support
Agreement and (d) in accordance with Section 1(k) of the Support Agreement,
subject to Glenview’s compliance with Section 2 of the Support Agreement, the
Company agrees to (i) include Peter M. Wilver and John P. Byrnes in its slate of
nominees for election as directors of the Company at the 2017 Annual Meeting and
(ii) use reasonable best efforts to cause the election of Peter M. Wilver and
John P. Byrnes to the Board at the 2017 Annual Meeting (including recommending
that the Company’s shareholders vote in favor of the election of the Independent
Nominees (along with all the Company’s nominees) and otherwise supporting Peter
M. Wilver and John P. Byrnes for election in a manner no less rigorous and
favorable than the manner in which the Company supports its other nominees in
the aggregate).

Except as expressly provided herein, nothing contained in this letter agreement
shall be deemed to amend, alter or modify any of the obligations, covenants or
agreements set forth in the Support Agreement.

The parties hereby agree that Section 10, 12, 14, 15, 16, 17 and 19 of the
Support Agreement shall apply to this letter agreement mutatis mutandis as if
such provisions were set out herein in full and as if each reference therein to
“this Agreement” included a reference to this letter agreement.



--------------------------------------------------------------------------------

Sincerely, TENET HEALTHCARE CORPORATION By:  

/s/ Paul A. Castanon

  Name:   Paul A. Castanon   Title:   Vice President and Deputy General Counsel

Accepted and agreed as of the date first written above:

 

GLENVIEW CAPITAL MANAGEMENT, LLC,

on behalf of itself and as investment manager to the Glenview Funds

By:  

/s/ Mark Horowitz

  Name:   Mark Horowitz   Title:   President

 

[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

Investment Manager

 

  1. Glenview Capital Management, LLC, a Delaware limited liability company

Glenview Funds

 

  1. Glenview Capital Partners, L.P., a Delaware limited partnership

 

  2. Glenview Capital Master Fund, Ltd., a Cayman Islands exempted company

 

  3. Glenview Institutional Partners, L.P., a Delaware limited partnership

 

  4. Glenview Offshore Opportunity Master Fund, Ltd., a Cayman Islands exempted
company

 

  5. Glenview Capital Opportunity Fund, L.P., a Delaware limited partnership